Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Suh et al. (US Pub. No.: 2011/0249223 A1) being the closest prior art of references discloses a method of manufacturing liquid crystal device. The method discloses step S100 of fabricating a base film, step S200 of dyeing the fabricated base film using iodine, step S300 of stretching the fabricated base film to form a polarizing film, step S400 of additionally dyeing the formed polarizing film, first drying step S500 of drying the formed polarizing film at a first temperature, step S600 of attaching a protective layer on the formed polarizing film, and second drying step S700 of drying the polarizing film with the protective layer attached thereto, while sequentially increasing a temperature from the first temperature, to a second temperature higher than the first temperature (Fig. 5; ¶0082). 
Reeves (WO 2019/077061) (US equivalent US 2020/0341323 A1 is used for citation) being the closest prior art of references discloses a method of manufacturing liquid crystal display. The method discloses sandwiching liquid crystal material between two flexible support films; orthogonal linear polarizer films laminated on opposite sides of liquid crystal cell; and a second flexible encapsulation film is laminated on the opposite side which functions as a barrier against the ingress of one or more damaging air species. 
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…subjecting the upper and lower sub-assembly components to a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746